EXHIBIT 10.24

 

February 17, 2020

 

Nuvera Communications, Inc.

400 Second Street North

P.O. Box 697

New Ulm, Minnesota 56073-0697

Attn: Manager

Fax No.:  507-354-1982

 

Ballard Spahr LLP

2000 IDS Center

80 South Eighth Street Minneapolis, Minnesota 55402

Attn:  Thomas Lovett, IV

Fax No.:  612-371-3207

 

Re:  Amendments

   

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Master Loan
Agreement (as amended, modified, supplemented, extended or restated from time to
time, the “MLA”), dated as of July 31, 2018, by and between Nuvera
Communications, Inc. (the “Borrower”) and CoBank, ACB (“CoBank”), as
supplemented by that certain Fourth Supplement to the Second Amended and
Restated Master Loan Agreement, dated as of July 31, 2018, by and between the
Borrower and CoBank (as amended, modified, supplemented, extended or restated
from time to time, the “Fourth Supplement”), and by that certain Fifth
Supplement to the Second Amended and Restated Master Loan Agreement, dated as of
July 31, 2018, by and between the Borrower and CoBank (as amended, modified,
supplemented, extended or restated from time to time, the “Fifth Supplement”;
the MLA, as supplemented by the Fourth Supplement and the Fifth Supplement, the
“Loan Agreement”). Capitalized terms used but not defined herein have the
meanings assigned to them in the Loan Agreement.

 

Amendments

 

A.  Upon the effectiveness of this letter agreement as set forth below, the
Fourth Supplement is amended as follows:

 

Section 4(B) of the Fourth Supplement is hereby amended by amending and
restating the table set forth therein in its entirety as follows:

 

Total Leverage Ratio

Applicable Margin for
Portions of the Loan bearing interest at the LIBOR Option
or the Variable Rate Option

Greater than or equal to 2.50:1.00

3.25%

Less than 2.50:1.00 and greater than or equal to 2.25:1.00

3.00%

Less than 2.25:1.00 and greater than or equal to 2.00:1.00

2.50%

Less than 2.00:1.00

2.25%

 

1

--------------------------------------------------------------------------------



 

B.   Upon the effectiveness of this letter agreement as set forth below, the
Fifth Supplement is amended as follows:

 

Section 4(B) of the Fifth Supplement is hereby amended by amending and restating
the table set forth therein in its entirety as follows:

 

Total Leverage Ratio

Applicable Margin for
Portions of the Revolving
Loan bearing interest at the LIBOR Option or the Variable Rate Option

Greater than or equal to 2.50:1.00

3.25%

Less than 2.50:1.00 and greater than or equal to 2.25:1.00

3.00%

Less than 2.25:1.00 and greater than or equal to 2.00:1.00

2.50%

Less than 2.00:1.00

2.25%

 

General

 

Except as expressly provided by this letter agreement, the terms and provisions
of the Loan Agreement and the other Loan Documents are hereby ratified and
confirmed and shall continue in full force and effect. By agreeing to this
letter agreement as acknowledged below, each Loan Party hereby certifies and
warrants to CoBank that each of its representations and warranties contained in
the Loan Agreement and the other Loan Documents to which it is a party are true
and correct as of the Effective Date of this letter agreement, including that no
Potential Default or Event of Default exists, with the same effect as though
made on such Effective Date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representations or warranty shall be true and correct as of such
specified date). Upon receipt by CoBank of an execution counterpart of this
letter agreement signed by each of the Loan Parties, this agreement shall be
effective as of December 31, 2019 (the “Effective Date”). The amendments
provided herein are conditioned upon the correctness of all representations and
warranties made by the Loan Parties herein and as provided to CoBank in
connection with the request for such amendments. The amendments contained herein
shall not constitute a course of dealing between any of the Loan Parties and
CoBank and shall not constitute a waiver, extension or forbearance of any
Potential Default or Event of Default, now or hereafter arising, or an amendment
of any provision of the Loan Agreement or the other Loan

 

2

--------------------------------------------------------------------------------



 

Documents, other than as expressly provided herein. Each Loan Party hereby
reconfirms its obligation to reimburse CoBank for all reasonable out-of-pocket
costs and expenses incurred by CoBank associated with the negotiation,
execution, enforcement and administration of this letter agreement and the Loan
Agreement, including, without limitation, the reasonable fees and expenses of
counsel retained by CoBank, in connection with the negotiation, preparation,
execution and delivery of this letter agreement and all other instruments and
documents contemplated hereby. This letter agreement shall be governed by,
construed and enforced in accordance with all provisions of the Loan Agreement
and may be executed in multiple counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts, taken
together, shall constitute but one and the same instrument. Delivery of an
executed counterpart signature of this letter agreement by facsimile or by email
transmission of a “PDF” or similar copy shall be equally effective as delivery
of an original counterpart of this letter agreement. Any party delivering an
executed counterpart signature page to this letter agreement by facsimile or by
email transmission shall also deliver an executed counterpart of this letter
agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability or binding effect of this letter agreement.

 

Reaffirmation

 

By its execution hereof, each of the Guarantors hereby consents and agrees to
the terms and provisions of this letter agreement and consents and agrees that
the Continuing Guaranty, the Pledge and Security Agreement, the Mortgages and
any other Loan Document to which such Guarantor is a party remains in full force
and effect and continues to be the legal, valid and binding obligation of it,
enforceable against it, in accordance with the terms thereof. 

 

3

--------------------------------------------------------------------------------




Please evidence your acknowledgment of receipt of the foregoing and your
agreement by executing this letter agreement in the place indicated below and
returning it to CoBank.

 

             Sincerely,

  

                         COBANK, ACB

 

 

                         By:     /s/ Jacqueline Bove                 

 

                         Name:  Jacqueline Bove

                         Title:    Managing Director

 

 

Acknowledged and agreed to:

 

NUVERA COMMUNICATIONS, INC.,

as the Borrower

 

By:  /s/ Glenn Zerbe                            

    

      Glenn Zerbe

     President and Chief Executive Officer

 

HUTCHINSON TELEPHONE COMPANY

PEOPLES TELEPHONE COMPANY

WESTERN TELEPHONE COMPANY

HUTCHINSON TELECOMMUNICATIONS, INC.

HUTCHINSON CELLULAR, INC.

SLEEPY EYE TELEPHONE COMPANY

TECH TRENDS, INC.

SCOTT-RICE TELEPHONE CO.,

each as a Guarantor

 

 

By:  /s/ Glenn Zerbe                            

 

     Glenn Zerbe

     President and Chief Executive Officer

 

4